DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandy Lipkin (47617) on 3/10/22.
The application has been amended as follows: 

In Claim 11, line 18, insert a semicolon  --;--  at the end of the line after the word “second end”.  Additionally, in line 32, insert a semicolon  --;--  at the end of the line after the word “cathode”.
In Claim 12, line 2, delete  --claim 1--  and replace it with  --claim 11--  so that claim 12 is dependent upon claim 11.
In Claim 13, line 2, delete  --claim 1--  and replace it with  --claim 11--  so that claim 13 is dependent upon claim 11.

In Claim 16, line 2, delete  --claim 1--  and replace it with  --claim 11--  so that claim 16 is dependent upon claim 11.


Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 in the Applicant Arguments/Remarks Made in an Amendment filed 2/25/22, the interview summary for the interview held on 3/10/22, the examiner’s amendment noted above, the prior office action filed 12/16/21, and the claim language below.
Claim 11 recites a single-interface charging-discharging switchable circuit, comprising: a power management unit, said power management unit further comprising: a first resistor, said first resistor having a first end and a second end; a second resistor, said second resistor having a first end and a second end; a third resistor, said third resistor having a first end and a second end; a fourth resistor, said fourth resistor having a first end and a second end; a fifth resistor, said fifth resistor having a first end and second end; a sixth resistor, said sixth resistor having a first end and a second end; a seventh resistor, said seventh resistor having a first end and a second end an eighth resistor, said eighth resistor having a first end and a second end; a first capacitor, said first capacitor having a first end and second end; a second capacitor, said second capacitor having a first end and a second end; a third capacitor, said third capacitor 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.P./            Examiner, Art Unit 2859     

/EDWARD TSO/             Primary Examiner, Art Unit 2859